PER CURIAM
The state has petitioned for reconsideration of our decision in this case, seeking clarification of our holding about the preemptive effect of section 301 of the federal Copyright Act, 17 USC § 301, on ORS 164.865(1)(b). The clarification that it seeks is confirmation that section 301 preempts the Oregon statute only for sound recordings that were fixed on or after February 15, 1972. We grant reconsideration and modify our opinion by adding the following footnote to the last full sentence at 254 Or App at 20:
“The Copyright Act does not preempt state laws with respect to sound recordings fixed before February 15,1972. 17 USC § 301(c). In the present case, the state did not contend that the sound recordings at issue fell within that exception.”
Reconsideration allowed; former opinion modified and adhered to as modified.